Citation Nr: 0506399	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
allergic/nonallergic vasomotor rhinitis with pharyngitis and 
pneumonia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1992 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously before the Board in February 2004.  


FINDINGS OF FACT

1.  The veteran's allergic/vasomotor rhinitis is symptomatic 
and productive of recurrent nasal congestion but it is not 
manifested by polyps

2.  There has been no demonstration of stricture or 
obstruction of the pharynx or nasal pharynx or absence of 
soft palate secondary to granulomatous disease; or paralysis 
of the soft palate with swallowing difficulty and speech 
impairment; however, the medical evidence shows that the 
veteran has recurrent episodes of pharyngitis, which results 
in disability that more nearly approximates three to six non-
incapacitating episodes of infection a year requiring 
prolonged antibiotic treatment.

3.  The preponderance of the evidence is against a finding of 
recurrent pharyngitis  productive of disability that more 
nearly approximates three or more incapacitating episodes per 
year of infection requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of symptomatic infection.   
.

4.  The veteran's previous bouts with pneumonia have resolved 
with no evidence of any residuals, including on chest x-rays 
performed in 2002, 2003, and 2004.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for allergic/vasomotor rhinitis with a history of pneumonia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.97, Diagnostic Code 6522 (2004).

2.  The criteria for a separate 10 percent rating for 
pharyngitis, but no more than 10 percent, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.20, 4.97, Diagnostic Codes 6521, 6599-6514 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the August 2002 rating 
determination, the March 2003 statement of the case, and the 
April 2003 and June 2004 supplemental statements of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in April 2002, February 2004, and April 2004 
letters, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the April 2002 VCAA letter was sent to the 
appellant prior to the August 2002 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The Board also notes that the February and April 2004 letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
several VA examinations.  Moreover, all available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Under Diagnostic Code 6522, relating to allergic or vasomotor 
rhinitis, a 10 percent disability evaluation is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps.  

The veteran's pharyngitis has been evaluated under the 
provisions of Diagnostic Code 6521 of the Rating Schedule.  
Diagnostic Code 6521 provides that a 50 percent evaluation 
will be assigned for injuries to the pharynx that result in 
stricture or obstruction of the pharynx or nasal pharynx or 
absence of soft palate secondary to trauma, chemical burn, or 
granulomatous disease, or paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

A 10 percent evaluation is warranted with one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record demonstrates that the RO, in a July 
1997 rating determination, granted service connection 
hypertrophy and assigned a 10 percent rating for 
postoperative allergic rhinitis with nasal congestion and 
obstruction secondary to turbinate.

In March 2002, the veteran requested an increased evaluation 
for his service-connected rhinitis with pneumonia and 
pharyngitis.  

In July 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran stated that he did 
not have sneezing, nasal congestion, runny nose, or a stopped 
up nose.  He also reported that he had no nasal obstruction.  
He noted some sinus congestion, which he treated with 
Allegra.  The veteran reported having pneumonia in 1995, 
1996, 1997, and 2001.  He stated that the pneumonia always 
occurred in the winter time.  He indicated that he had 
received a pneumonia shot six months earlier and had not had 
pneumonia.  

Physical examination revealed the nose was anatomically 
midline.  There was no deformity or deviation.  He did have 
spurs on both sides of the septum but without any deviation 
and without any obstruction.  The veteran had some inflamed 
nasal mucosa but no exudate.  The throat revealed some 
hyperplasia on the lymph node tissue of the pharynx.  The 
lungs were clear to auscultation and percussion.  There were 
no rales, rhonchi., or wheezes.  

Diagnoses of allergic rhinitis with allergic conjunctivitis; 
chronic pharyngitis, seasonal during winter; and pneumonia, 
secondary to allergies, not chronic but only acute episodes 
usually during the winter, were rendered.  

The examiner stated that after reviewing the previous 
dictation history and physical examination, it was more 
likely than not that all of the veteran's symptoms and 
residual pharyngitis, pneumonia, recurrent allergic rhinitis, 
were the same type of disorder that was present during active 
duty.  He noted that none of the conditions were chronic but 
that they were all transitory and episodic in nature and only 
occurred during the winter season of the month.  

In his January 2003 notice of disagreement, the veteran 
indicated that he was disagreeing with the RO's decision to 
consider the conditions of pharyngitis and pneumonia as 
allergic rhinitis.  

In February 2004, the Board remanded this matter for 
additional development, to include a VA examination.  The 
examiner was requested to describe all aspects of the nature 
and extent of the veteran's respiratory disabilities, to 
include any lung and upper respiratory residuals and any 
currently manifested disease process or impairment.  

In May 2004, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had episodic post-nasal drip, not related to 
any environmental triggers, though more noticeable in the 
Spring.  His primary symptom consisted of nasal stuffiness.  
He had been treated with Zyrtec, Singular, and Rhinocort 
nasal spray.  He continued to have postnasal drip along with 
redness and irritation of both eyes and popping of the ears.  
Serum RAST tests performed in April 2002 were negative for 
all antigens including cockroaches, dog, and dust mite.  The 
examiner observed that the veteran was evaluated by an 
allergist in May 2004 and that his symptoms were noted to be 
present all year round but worse in the Spring and triggered 
by changes in the weather and mowing the lawn.  

The examiner further noted that the veteran was again skin 
tested in May 2004 and was found to be sensitive to only 
ragweed.  Spirometry showed no evidence of obstructive or 
restrictive lung disease.  The allergist indicated that the 
veteran had no evidence of asthma, though he had had wheezing 
in the past with pneumonia.  The examiner opined that the 
veteran had a mixed rhinitis due to allergic rhinitis to 
ragweed and nonallergic vasomotor rhinitis, which could occur 
any time during the year due to irritants and changes in the 
environment.  It was also determined that the veteran had 
recurrent pharyngitis possibly due to postnasal drip with 
consideration also due to gastroesophageal reflux disease.  
The veteran's conjunctivitis was believed to be nonallergic.  
He was advised to use his allergy medications on an as needed 
only basis.  

The examiner observed that the veteran's medical records 
revealed that he had required medical attention many times 
from his primary care physician and that he had been 
frequently treated with antibiotics.  The veteran's weight 
was noted to be stable and he never required hospitalization 
for his upper respiratory symptoms or pneumonia.  

Physical examination revealed no conjunctival injection.  
There was no nasal deformity and the septum was midline.  
Inferior and middle turbinates were mildly edematous.  There 
was no discharge and no nasal polyps.  There was no 
obstruction in either nostril.  Postnasal drip was noted on 
the posterior pharynx.  The neck was supple with no 
lymphadenopathy.  The lungs were clear to percussion and 
auscultation.  Chest x-ray and spirometry done on May 11, 
2004, were normal.  

The examiner indicated that the veteran had chronic rhinitis 
which was mixed in etiology and secondary to both allergic 
rhinitis and nonallergic or vasomotor rhinitis.  The 
clinician noted that this occurred year round and that the 
symptoms of nonallergic rhinitis could be triggered by 
changes in the environment as well as irritants.  The 
examiner observed that on recent testing, the veteran was 
found to be allergic to only ragweed.  He also diagnosed the 
veteran as having recurrent pharyngitis, the most likely 
etiology being postnasal drip which was secondary to the 
rhinitis, which was both allergic and nonallergic in 
etiology.  The diagnoses also included community acquired 
pneumonia with two documented episodes with chest x-ray 
findings suggestive of pneumonia in March 1993 and January 
2001.  He indicated that the veteran had no evidence of 
immunodeficiency as recent immunoglobulin levels had been 
normal.  The examiner stated that although chest x-rays had 
shown abnormalities in the past, subsequent chest x-rays from 
2002, 2003, and May 2004 had been normal with no evidence of 
residuals from previous episodes of pneumonia.  

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected rhinitis with a history of 
pneumonia is not warranted.  As noted above, the next highest 
(30 percent) rating is warranted for allergic/vasomotor 
rhinitis when polyps are present.  At the time of the 
veteran's July 2002 VA examination, physical examination 
revealed no evidence of nasal polyps.  The VA examination in 
May 2004 revealed no nasal deformity.  The examiner 
specifically found that there was no nasal discharge or nasal 
polyps and it was opined that the veteran's previous bouts 
with pneumonia had resolved with no evidence of any 
residuals, including on chest x-rays performed in 2002, 2003, 
and 2004.  Thus, the criteria for an evaluation in excess of 
10 percent for allergic/vasomotor rhinitis with a history of 
pneumonia have not been met.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

As to the veteran's pharyngitis, the Board finds that there 
has been no demonstration of stricture or obstruction of the 
pharynx or nasal pharynx or absence of soft palate secondary 
to granulomatous disease; or paralysis of the soft palate 
with swallowing difficulty (nasal regurgitation) and speech 
impairment.  Thus, a separate compensable rating for 
pharyngitis under Code 6522 is not warranted.  However, the 
Board finds that, given the veteran's history of recurrent 
throat infections or pharyngitis requiring antibiotic 
treatment, which has been attributed to post-nasal drip 
associated with the service-connected allergic rhinitis, and 
the absence of any trauma involving the pharynx, his 
pharangitis is more closely analogous to sinusitis for rating 
purposes.  The Board finds that the medical evidence shows 
that the veteran has recurrent episodes of pharyngitis, which 
results in disability that more nearly approximates three to 
six non-incapacitating episodes of infection a year requiring 
prolonged antibiotic treatment.  Accordingly, a separate 10 
percent rating for pharyngitis is warranted.  38 C.F.R. §§  
4.20, 4.97, Diagnostic Code 6599-6514.  As the preponderance 
of the evidence is against a finding of recurrent pharyngitis 
that is productive of disability that more nearly 
approximates three or more incapacitating episodes per year 
of infection requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of symptomatic infection, a rating in 
excess of 10 percent is not warranted.  Diagnostic Code 6514. 

Turning next to the question of whether a separate evaluation 
should be assigned for pneumonia, the Board notes that while 
the May 2004 VA examiner indicated that the record contained 
two documented episodes of chest x-ray findings suggestive of 
pneumonia in March 1993 and January 2001, there was no 
evidence of immunodeficiency as recent immunoglobulin levels 
had been reported as normal.  Moreover, the examiner 
indicated that, while chest x-rays had shown abnormalities in 
the past, subsequent chest x-rays in 2002, 2003, and May 2004 
had been normal with no evidence of residuals from previous 
episodes of pneumonia.  The Board further observes that 
spirometry testing done in May 2004 was noted to be normal.  
Simply put, there is no medical evidence of residuals of 
pneumonia.  Given the foregoing and the history of infrequent 
episodes of pneumonia, a compensable disability evaluation is 
not warranted for claimed residuals of pneumonia.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected rhinitis with a history of pneumonia or 
recurrent pharyngitis have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).








ORDER

An evaluation in excess of 10 percent for allergic/vasomotor 
rhinitis with a history of pneumonia is denied. 

A separate 10 percent rating for recurrent pharyngitis is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


